UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6851



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENT GRIFFIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-01-26)


Submitted:   October 18, 2005             Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kent Griffin, Appellant Pro Se. Timothy Richard Murphy, Special
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kent Griffin appeals the district court’s order denying

his motion under the All Writs Act.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.       See United States v.

Griffin, No. CR-01-26 (E.D. Va. filed May 13, 2005 & entered

May 16, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -